Citation Nr: 0123910	
Decision Date: 10/01/01    Archive Date: 10/09/01

DOCKET NO.  00-16 788	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUE

Entitlement to waiver of recovery of a debt in the amount of 
$3,854.00 stemming from an overpayment of nonservice-
connected death pension benefits.



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs






WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1967 to 
December 1967.  He died in February 1984, and the appellant 
is his surviving spouse.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 2000 rating decision of the Committee 
on Waivers and Compromises (Committee) of the RO, which 
denied waiver of recovery of the appellant's indebtedness in 
the amount of $3,854.00, stemming from the overpayment of 
nonservice-connected death pension benefits.  

In July 2001, a hearing was held before the undersigned 
Member of the Board at the RO.  




FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been developed and the appellant 
has been notified of the evidence necessary to substantiate 
her claim.  

2.  The sole actions of the debtor led to the creation of her 
overpayment indebtedness in the amount of $3,854.00.  

3.  There is no fault on the part of VA for the creation of 
the debt.  

4.  Collection of the debt would not deprive the debtor or 
her family of basic necessities.  

5.  Collection of the debt would not defeat the purpose for 
which VA death pension benefits were intended.  

6.  Failure to make restitution would result in unfair gain 
to the appellant.  

7.  The appellant did not change her position to her 
detriment in reliance on VA benefits.  



CONCLUSION OF LAW

It is not contrary to equity and good conscience to recover 
the appellant's debt in the amount of $3,854.00 stemming from 
the overpayment of improved pension benefits.  38 U.S.C.A. 
§§ 1521, 5302(a) (West 1991); 38 C.F.R. §§ 1.962, 1.965, 3.3, 
3.23, 3.102, 3.501, 3.660 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 was signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. West 
, 12 Vet. App. 477 (1999),withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.  

Although the RO did not discuss the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103.  The record shows 
that the appellant was notified of the RO's decisions.  The 
statement of the case informed the appellant of the evidence 
and factors considered surrounding a waiver of overpayment.  
VA has met its duty to inform the veteran.  The Board 
concludes the discussions in the numerous decisions, 
statement of the case, and letters sent to the appellant 
informed her of the information and evidence needed to 
substantiate her claim and complied with VA's notification 
requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  This claim was previously remanded so that the 
appellant could be affording a hearing before this Member of 
the Board.  The appellant has not referenced any unobtained 
evidence that might aid her claim.  The RO has requested all 
relevant records identified, and the appellant was informed 
in various letters what records the RO was requesting and she 
was asked to assist in obtaining the evidence.  Although VA 
has a duty to assist in the development of his claim, that 
duty is not "a one-way street."  If a claimant wishes help, 
she cannot passively wait for it.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991), aff'd on reconsideration, 1 Vet. 
App. 406 (1991).  In this case, the Board finds that VA has 
done everything reasonably possible to assist the appellant.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

Finally, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  Moreover, as the Board finds that the directives 
of VCAA have been complied with regarding VA's duties to 
notify and to assist the appellant, the appellant has not 
been prejudiced by the Board's consideration of the merits of 
his claim.  See Bernard v. Brown, 4 Vet. App. 384 (when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  

For the reasons previously set forth, the Board believes that 
the appellant has been given ample opportunity to provide 
evidence and argument in support of her claim.  In short, the 
Board finds that the appellant has been given adequate notice 
of the need to submit evidence or argument and that she is 
not prejudiced by this decision.  

Improved death pension is a benefit payable by the VA to a 
veteran's surviving spouse because of the veteran's 
nonservice-connected death.  Basic entitlement exists if, 
among other things, the surviving spouse meets the net worth 
requirements and has an annual income not in excess of the 
applicable maximum annual pension rate.  38 U.S.C.A. § 
1521(c); 38 C.F.R. §§ 3.3(b)(4), 3.23, 3.24, 3.274.  

The maximum annual rate is periodically increased from year 
to year.  38 C.F.R. § 3.23(a).  

Payments of any kind from any source shall be counted as 
income during the 12-month annualization period in which 
received unless specifically excluded. 38 C.F.R. § 3.271(a).

Whenever there is a change in a beneficiary's amount of 
countable income the monthly rate of pension payable shall be 
computed by reducing the beneficiary's applicable maximum 
annual pension rate by the new amount of countable income on 
the effective date of the change in the amount of income and 
divide the remainder by 12.  38 C.F.R. § 3.273(b)(2).  

The effective date of a reduction or discontinuance of 
pension benefits by reason of a change in income shall be the 
last day of the month in which the change occurred.  38 
U.S.C.A. § 112(b)(4); 38 C.F.R. § 3.660 (a)(2).  

Under the applicable regulations, an appellant who is 
receiving pension must notify VA of all circumstances which 
will affect her entitlement to receive, or the rate of, the 
benefit being paid.  Such notice must be furnished when the 
recipient acquires the knowledge that her income changed.  38 
C.F.R. § 3.660.  

The Board now turns to the issue of whether the appellant is 
entitled to waiver of recovery of an overpayment of improved 
pension benefits in the amount of $3,854.00.  

Under the applicable criteria, the law precludes waiver of 
recovery of an overpayment or waiver of collection of any 
indebtedness where any one of the following elements is found 
to exist: (1) fraud, (2) misrepresentation, or (3) bad faith.  
38 U.S.C.A. § 5302(c).  

Any misrepresentation of material fact must be "more than 
non-willful or mere inadvertence."  38 C.F.R. § 1.962(b).  

If the debtor's conduct is deemed not to have constituted 
"fraud," "misrepresentation of a material fact," "bad 
faith," or "lack of good faith," the request for waiver 
will be evaluated pursuant to the principles of equity and 
good conscience found in 38 C.F.R. § 1.965(a).  

In the determination presently on appeal, the Committee 
concluded that there was no willful intention on the part of 
the appellant to commit fraud, misrepresent a material fact, 
or exercise bad faith in the creation of the overpayment that 
has been assessed against her.  

As such, the Board's review is limited to the issue of 
whether the evidence establishes that recoupment of the 
indebtedness would be against equity and good conscience, in 
which case recovery of that overpayment may be waived.  38 
U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.  

The standard of "Equity and Good Conscience" will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  38 U.S.C.A. § 5302; 38 
C.F.R. § 1.965(a).  The decision reached should not be unduly 
favorable or adverse to either side.  The phrase "equity and 
good conscience" means arriving at a fair decision between 
the obligor and the Government.  

In making this determination, consideration will be given to 
the following elements, which are not intended to be all 
inclusive:

1.  Fault of the debtor.  Where actions of the debtor 
contribute to creation of the debt.

2.  Balancing of faults.  Weighing fault of debtor against 
the VA fault.

3.  Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

4.  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which the VA 
benefits were intended.

5.  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

6.  Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.  38 C.F.R. § 1.965(a).

The evidence shows that the appellant has been receiving 
death pension benefits, effective from March 1984.  A July 
1993 decision shows that a wavier of overpayment in the 
amount of $7,487.00, that was created when the appellant 
failed to notify VA of earned income in the amount of 
$5,503.00, was granted by the RO.  That decision notified the 
appellant that the overpayment was created because she failed 
to report wages earned in 1989, and that her pension benefits 
had been terminated.  

The appellant subsequently re-applied for death pension 
benefits.  A May 1994 letter from the RO to the appellant 
shows that she was informed that she must report "all income 
from any and all sources."  An additional letter was sent in 
June, and her claim was disallowed in July for failure to 
submit the requested information.  

An August 1994 letter shows that death pension benefits were 
again established, paid based on a rate of the reported no 
annual income from May 1994.  The notification award letter 
also informed the appellant that her rate of pension depends 
on her total family income, and that she must report any 
changes immediately.  An October 1994 letter conveyed 
substantially similar information.  

In December 1999, VA notified the appellant of a proposal to 
reduce her improved pension payments based upon income 
received in 1996.  In February 2000, VA notified the 
appellant that, based on unreported income from 1996 and 
1997, her benefits were being reduced.  

The appellant next filed a claim for wavier of the 
overpayment in March 2000, in essence, on the basis of equity 
and good conscience.  The RO denied that request in an April 
2000 decision, noting that an overpayment of $3,854.00 was 
created.  

As a direct result of the appellant's failure to report 
income received, she has been overpaid death pension benefits 
in the calculated amount of $3,854.00.  

Pursuant to 38 C.F.R. § 3.660(a)(1), a claimant who is 
receiving a VA pension must notify VA of any material change 
in her income or other circumstances which would affect her 
entitlement to receive, or the rate of, the benefit being 
paid.  Such notice must be furnished when the recipient 
acquired knowledge that she would begin to receive the 
additional income.  

In the present case, the overpayment at issue is the result 
of the appellant's failure to notify VA of income received 
from her earnings during 1996 and 1997.  The appellant has 
asserted that she was not at fault in the creation of the 
overpayment because she was told by a VA employee, 
essentially, that her earnings need not be reported because 
they would not affect her pension.  

The Board finds, however, that the appellant was advised in 
letters announcing the award of pension benefits of the 
importance of notifying VA of any changes in her family's 
income.  She was also notified, in writing, that failure to 
comply with the reporting requirements could result in the 
creation of an overpayment in her account, and reminded of 
the importance of this information after her 1993 waiver of 
overpayment was granted.  

Despite that notification, the record shows that she failed 
to furnish information pertaining to income information to 
VA, even though the 1994 award notice clearly indicated that 
she reported zero annual income to VA.  The appellant signed 
the application for benefits and is responsible for the 
accuracy of the information therein.  

Moreover, after the repeated notice and adjudications made 
clear that the appellant's submission of this income and 
earnings information was critical to her continued receipt of 
death pension benefits, the Board finds it significant that 
the appellant only provided VA with her recent paystub, 
reflecting current employment, as evidence submitted in 
conjunction with her claim that her current earnings level 
precluded recoupment of her indebtedness from the 1996 to 
1997 time period considered in the instant appeal.  

The Board finds that on the basis of the evidence of record, 
the appellant either knew or should have known that a 
condition of eligibility to receive pension benefits was that 
she provide VA with notice of all income changes.  

The record clearly reveals that she failed to do so in spite 
of information provided to her regarding her responsibilities 
as a VA pension beneficiary and the penalties for 
noncompliance with the reporting requirements.  Consequently, 
fault in the creation of the indebtedness rests entirely with 
the appellant.  

The appellant has argued that recovery of the indebtedness 
would impose an undue financial hardship.  A finding of 
financial hardship would be justified if the collection of 
the indebtedness would deprive the appellant or her family of 
basic necessities.  

Although evidence of relatively recent employment is of 
record, including her March 2000 paystub, and the February 
2001 VA Form 646 showing she works in restaurant jobs, the 
appellant claimed most recently, at her July 2001 hearing 
before this Member of the Board, that she was unable to work 
due to a leg injury and her diabetes mellitus.  

In this regard, the Board also notes that when the appellant 
completed her most recent VA Form 20-5655, "Financial Status 
Report", she listed both her current earnings from 
employment, and her VA improved death pension benefits, as 
income.  As the record shows she was in receipt of the full 
rate of death pension benefits based on no annual income, her 
self-reported income, totaling over $1,000.00 per month, 
cannot be accurate.  That is, the appellant cannot receive 
both her reported monthly income and also be in receipt of 
full VA death pension benefits at a rate based on no monthly 
income.  

However, the Board also finds that the appellant's expenses 
are not accurately reported.  The appellant reported that she 
had a dependent grandchild.  She also reported, on her VA 
Form 20-5655, that the monthly bills and expenses totaled 
$900.00.  

First, the Board notes that the appellant testified at her 
personal hearing in July 2001 that she had no phone bill, 
because she has no phone.  Thus, she could no longer be 
paying $100.00 per month that she reported on her VA Form 20-
5655.  Thus, this reduces the appellant's self-reported 
expenses to $800.00 per month.  

Second, the appellant is in receipt of SSI benefits, totaling 
$530 per month, to provide for the living expenses for her 
dependent granddaughter.  Although this is not income 
attributed to her, an apportioned share of the reported 
living expenses for the appellant's granddaughter cannot be 
counted as living expenses for the appellant, in order to 
offset her income for purposes of determining whether she has 
the means to provide for the basic necessities of life.  

Therefore, the expenses listed on the appellant's VA Form 20-
5655 must be pro-rated to deduct for the living expenses of 
the appellant's granddaughter.  The Board finds that only 
half of the $800 per month in expenses should be attributed 
to the appellant.  Thus, the appellant's living expenses can 
be said to total $400.00 per month, not the reported $800.00 
per month.  

Next, the Board also finds that the appellant is entitled to 
receive death pension benefits at the current rate of $6,237 
per year or approximately $520.00 per month, (see M21-1, Part 
I, Appendix B: Rate Table (December 1, 2000)), she does not 
require a waiver of her indebtedness to provide for the basic 
necessities of life since her expenses would be less her 
pension benefits and would permit repayment of the debt on 
the basis of small monthly increments.  

The failure of the Government to insist upon its right to 
repayment of the debt would result in the unjust enrichment 
of the appellant at the expense of the Government, since she 
would be allowed to retain funds to which she is not 
entitled, due to her failure to comply fully with VA's 
reporting requirements.  

Furthermore, repayment would not defeat the purpose of the 
improved pension benefit program, which is intended to 
provide financial support to otherwise eligible, needy 
veterans and which is based on a calculation of all countable 
income.  

Additionally, the facts do not show that reliance on VA 
benefits resulted in relinquishment of a valuable right or 
incurrence of a legal obligation on the part of the 
appellant.  

In conclusion, the Board finds that the sole actions of the 
debtor have led to the creation of the debt, there is no 
fault on the part of VA for the creation of the debt, 
collection of the debt would not deprive the debtor or her 
family of basic necessities, would not defeat the purpose for 
which VA death pension benefits were intended, but that 
failure to make restitution would result in unfair gain to 
the appellant, and that the appellant did not change her 
position to her detriment in reliance on VA benefits.  

Consequently, the appellant must repay to the Government her 
death pension indebtedness.  



ORDER

Waiver of recovery of the overpayment of death pension 
benefits in the amount of $3,854.00 is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals




 

